Proceeding pursuant to CPLR article 78 to review a determination of the respondent County of Suffolk Police Department, dated October 29, 1986, which, after a hearing, revoked the petitioner’s pistol license.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, without costs or disbursements.
A review of the record of the hearing held in this matter reveals that the respondent’s determination to revoke the petitioner’s pistol license was supported by substantial evidence (see, 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176; Matter of Albert v Rozzi, 125 AD2d 664). Although conflicting testimony was presented at the hearing, we cannot say that the testimony found credible by the Hearing Officer was incredible as a matter of law (see, Matter of Sowa v Looney, 23 NY2d 329; Matter of Jeanotte v City of Rochester Police Dept., 110 AD2d 1081). Nor was the penalty imposed so disproportionate to the offense as to shock one’s sense of fairness (see, Matter of Pell v Board of Educ., 34 NY2d 222; Matter of Albert v Rozzi, supra).
Finally, we have considered the petitioner’s remaining contentions and find them to be without merit. Mangano, J. P., Bracken, Fiber and Spatt, JJ., concur.